


110 HRES 1190 EH: Providing for the adoption of the concurrent

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1190
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Providing for the adoption of the concurrent
		  resolution (S. Con. Res. 70) setting forth the congressional budget for the
		  United States Government for fiscal year 2009 and including the appropriate
		  budgetary levels for fiscal years 2008 and 2010 through 2013.
	
	
		That the House hereby (1) takes from
			 the Speaker's table the concurrent resolution (S. Con. Res. 70) setting forth
			 the congressional budget for the United States Government for fiscal year 2009
			 and including the appropriate budgetary levels for fiscal years 2008 and 2010
			 through 2013, (2) adopts an amendment in the nature of a substitute consisting
			 of the text of House Concurrent Resolution 312, as adopted by the House, (3)
			 adopts such Senate concurrent resolution, as amended; (4) insists on its
			 amendment; and (5) requests a conference with the Senate thereon.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
